DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-61, 63-64 and 67 are cancelled.  Claims 62, 65, 68 75 and 79 have been amended.  Claims 62, 65-66 and 68-82 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 62-74, in the reply filed on 21 November 2022 is acknowledged.  Applicant further elects budesonide as the corticosteroid and albuterol as the short-acting beta agonist.
Claims 75-82 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 November 2022.
Claims 62, 65-66 and 68-74 are examined herein to the extent that the corticosteroid is budesonide and the short-acting beta agonist is albuterol, e.g., applicant's elected species.

Information Disclosure Statement
The information disclosure statement (IDS) filed 05/21/2021 (3 pages), 05/21/2021 (25 pages), 08/10/2022 and 11/21/2022 have been considered by the Examiner.  A signed and initialed copy of the IDS is included with the instant Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 62, 65-66 and 68-74 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WEERS (US 2004/0170568 A1, cited in IDS filed 05/21/2021) in view of WOOLFE (US 2002/0081266 A1).
Weers is primarily directed towards stabilized dispersion for delivery of a bioactive agent to the respiratory tract of a patient (abstract).
	Regarding claims 62, 65-66, 68 and 71-72, Weers discloses dry powder compositions of phospholipid (e.g. plurality of respirable suspending particles) suitable for drug delivery (paragraph [0011]).  Weers discloses that the phospholipid is delivered with including more than one conventional actives that are micronized (e.g. respirable active agent particles) to provide desired dispersion stability or powder dispersibility (paragraphs [0036]).  Weers discloses that the active is selected from a group that includes budesonide and albuterol and salts thereof (claim 17 of Weers).  Weers discloses that phospholipid content will be determined by the drug activity, the mode of delivery and will be in the range from about 20% to up to 99.0% w/w and the amount of the drug is between about 0.1% and 80% w/w (paragraph [0030]).  Weers discloses compositions for metered dose inhalers which contains the powder in propellant, wherein the propellant is HFA-134a (paragraph [0124]).  Weers discloses that particles of the composition have a relatively thin porous wall (e.g. perforated) defining a large internal void (paragraph [0048]).  Weers discloses that in order to maximize dispersibility, dispersion stability and optimize distribution upon administration, the mean geometric particle size of the particulate compositions is preferably about 0.5-50 µm (e.g. microstructure) (paragraph [0070]).
	Regarding claim 69, Weers discloses that the medicament possesses special physicochemical properties including high crystallinity (paragraph [0060]).
	Regarding claim 70, Weers discloses that the hollow and porous particles comprise a phospholipid and a polyvalent cation (claim 1 of Weers), wherein the phospholipid includes distearoylphosphatidylcholine (e.g. DSPC) (claim 7 of Weers).  Weers discloses that the polyvalent cation is preferably calcium chloride (paragraph [0028]). 
	Weers does not specifically teach active particles comprising budesonide or pharmaceutically acceptable salt thereof and albuterol or pharmaceutically acceptable salt thereof.  The deficiencies are made up for by the teachings of Woolfe.
	Woolfe is primarily directed towards formulation for pulmonary or nasal administration comprising a mixture of particles of two or more drugs (abstract).
	Regarding claim 62, Woolfe teaches that if symptoms of asthma are not well enough controlled by a β2 agonist then a steroid is added (paragraph [0005]).  Woolfe teaches that β2 agonist includes salbutamol (e.g. albuterol) and steroids including budesonide (paragraph [0006]).
	Regarding claim 73, Woolfe teaches that for inhalation the particle size is normally controlled to a mass mean diameter of 1-5 microns (paragraph [0012]).  Woolfe teaches that 90% of the drug particles have a size of less than 5 µm (paragraph [0018]).
Regarding claim 74, Woolfe teaches that for inhalation the particle size is normally controlled to a mass mean diameter of 1-5 microns (paragraph [0012]).  Woolfe teaches that 50% of the drug particles have a size between 1 and 5 µm (paragraph [0019]).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce a composition for administration by a metered dose inhaler that comprises particles that are hollow and porous (e.g. perforated) and comprises phospholipid and calcium chloride (respirable suspending particles), micronized particles of β2 agonist including salbutamol (e.g. albuterol) and micronized particles of steroid including budesonide, and a propellant including HFA-134a; wherein the particles comprising phospholipid and calcium chloride have a mean geometric particle size of about 0.5-50 µm (e.g. microstructure); and wherein 90% of the micronized particles of β2 agonist and the micronized particles of steroid have a size of less than 5 µm.  The person of ordinary skill in the art would have been motivated to make those modifications to: 1) obtain a composition for inhalation by a metered dose inhaler that can be used to treat asthma in patients that do not experience control of asthma symptoms from administration of a β2 agonist alone; 2) optimized the particle size of the drugs so that the drug particles can be delivered to the lungs; and reasonably would have expected success because Weers discloses dry powder compositions of phospholipid (e.g. plurality of respirable suspending particles) suitable for drug delivery (paragraph [0011]).  Weers discloses that the phospholipid is delivered with including more than one conventional actives that are micronized (e.g. respirable active agent particles) to provide desired dispersion stability or powder dispersibility (paragraphs [0036]).  Weers discloses that the active is selected from a group that includes budesonide and albuterol and salts thereof (claim 17 of Weers).  Weers discloses that phospholipid content will be determined by the drug activity, the mode of delivery and will be in the range from about 20% to up to 99.0% w/w and the amount of the drug is between about 0.1% and 80% w/w (paragraph [0030]).  Weers discloses compositions for metered dose inhalers which contains the powder in propellant, wherein the propellant is HFA-134a (paragraph [0124]).  Weers discloses that particles of the composition have a relatively thin porous wall (e.g. perforated) defining a large internal void (paragraph [0048]).  Weers discloses that in order to maximize dispersibility, dispersion stability and optimize distribution upon administration, the mean geometric particle size of the particulate compositions is preferably about 0.5-50 µm (e.g. microstructure) (paragraph [0070]).  Woolfe teaches that if symptoms of asthma are not well enough controlled by a β2 agonist then a steroid is added (paragraph [0005]).  Woolfe teaches that β2 agonist includes salbutamol (e.g. albuterol) and steroids including budesonide (paragraph [0006]).  Woolfe teaches that for inhalation the particle size is normally controlled to a mass mean diameter of 1-5 microns (paragraph [0012]).  Woolfe teaches that 90% of the drug particles have a size of less than 5 µm (paragraph [0018]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 62, 65-66 and 68-82 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 31-34 and 38 of U.S. Patent No. 9,415,009 (cited in IDS filed 05/21/2021, hereafter ‘009). 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1-4, 31-34 and 38 of ‘009 recites a method of use of the same composition which anticipates the composition.

Claims 62, 65-66 and 68-82 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11-12 and 21 of U.S. Patent No. 8,703,806 (cited in IDS filed 05/21/2021, hereafter ‘806). 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1, 11-12 and 21 of ‘806 recites a method of use of the same composition which anticipates the composition.

Claims 62, 65-66 and 68-82 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9-10 and 12 of U.S. Patent No. 8,324,266 (cited in IDS filed 05/21/2021, hereafter ‘266). 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1, 9-10 and 12 of ‘266 recites a method of use of the same composition which anticipates the composition.

Conclusion and Correspondence
	No claims are found allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/John P Nguyen/
Examiner, Art Unit 1619



/Robert T. Crow/Primary Examiner, Art Unit 1634